 1                                                  HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     ) No. CR18-086-RSM
 8                                                 )
                     Plaintiff,                    )
 9                                                 )
                v.                                 ) ORDER TO
10                                                 ) SEAL DOCUMENT
     THANH CONH PHAN,                              )
11                                                 )
                     Defendant.                    )
12                                                 )
13          THIS MATTER has come before the undersigned on the motion to file

14   Defendant’s Motion for Immediate Release and exhibits thereto under seal. The Court

15   has considered the motion and records in this case and finds there are compelling

16   reasons to file the document under seal.

17          IT IS ORDERED that Defendant’s Motion for Immediate Release (Dkt #66) and

18   the attached exhibits be filed under seal.

19          DATED this 3rd day of March, 2020.

20
21
                                                  A
                                                  RICARDO S. MARTINEZ
22                                                UNITED STATES DISTRICT JUDGE

23
     Presented by:
24
     s/ Sara Brin
25   Assistant Federal Public Defender
26   Attorney for Thanh Cong Phan

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                     1601 Fifth Avenue, Suite 700
       (USA v. Phan / CR18-086-JCC) - 1                             Seattle, Washington 98101
                                                                               (206) 553-1100
